Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 1, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  141559-60 (80)(81)                                                                                                 Justices




  THOMAS LaMEAU, Personal Representative of
  the Estate of John M. Crnkovich, Deceased,
                 Plaintiff-Appellee,
                                                                   SC: 141559-60
  v                                                                COA: 290059, 292006
                                                                   Oakland CC: 07-083761-NO
  CITY OF ROYAL OAK, ELDEN DANIELSON,
  and BRYAN WARJU,
            Defendants-Appellants,
  and

  DETROIT EDISON COMPANY and GAGLIO
  PR CEMENT CORPORATION,
             Defendants-Appellees.
  _________________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension of
  time for filing a supplemental brief is considered and, it appearing the brief was filed
  May 25, 2011, the time is extended to that date. The motion by Michigan Defense Trial
  Counsel for extension of time to file its brief amicus curiae is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 1, 2011                      _________________________________________
                                                                              Clerk